Citation Nr: 0906265	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-25 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
2, claimed due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to 
August 1965 and from September 1965 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO denied service connection for diabetes 
mellitus, Type 2.  The Veteran's disagreement with that 
decision led to this appeal.  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
VA appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The stay was lifted in January 2009.  


FINDINGS OF FACT

1.  The Veteran had active service on the waters offshore of 
Vietnam, but he did not serve in or visit Vietnam; there is 
no competent evidence that the Veteran was exposed to Agent 
Orange during service.  

2.  There is no competent evidence that the Veteran's 
diabetes mellitus, Type 2, was present in service or in the 
first post-service year, and there is no competent evidence 
that relates the Veteran's diabetes mellitus, Type 2, to 
service or any incident of service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, Type 2, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in December 2003, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO stated that a relationship between current disability and 
an injury, disease, or event in service was usually shown by 
medical records or medical opinions; the RO also explained 
that the relationship was presumed for certain diseases for 
veterans who served in Vietnam.  

In the December 2003 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The RO specifically explained to the Veteran 
that it needed from him competent evidence showing he was 
"in-country" in Vietnam during the Vietnam War era.  The RO 
explained that service department records show he served 
aboard a ship that was in the official waters of Vietnam in 
November 1965, January 1966, and February 1966 but that he 
must actually have set foot in Vietnam so that VA can presume 
his exposure to herbicides (Agent Orange).  The RO further 
requested that the Veteran submit evidence to substantiate 
his statement that he was exposed to Agent Orange while on 
board ship.  The RO emphasized to the Veteran that it is his 
responsibility to make sure VA receives all requested records 
that are not in the possession of a Federal department or 
agency.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the RO provided substantial content-complying notice, the 
claim was readjudicated as evidenced by the statement of the 
case in April 2004.  Mayfield v. Nicholson, 444 F.3d 1317, 
1333-34 (Fed. Cir. 2007) (timing error can be cured by 
adequate notice and subsequent readjudication without 
resorting to prejudicial error analysis).  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for Type 2 diabetes mellitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As to the duty to assist, the Veteran's service treatment 
records are in the claims file, and the RO has requested 
information from the service department concerning whether 
the Veteran was in Vietnam.  The Veteran has submitted 
private medical records, which show he has been diagnosed as 
having diabetes mellitus, Type 2.  He met with a Decision 
Review Officer (DRO) twice in June 2004, and on each occasion 
the DRO explained the basis for the denial of his claim.  The 
Veteran has not indicated that he has or knows of additional 
evidence pertaining to his claim.  

The Veteran has not been provided a VA medical examination in 
conjunction with his claim for service connection for 
diabetes mellitus, Type 2.  In this case, the Veteran has 
submitted medical evidence that he has been diagnosed as 
having diabetes mellitus, Type 2, and the diagnosis of this 
disease is not in question.  The Board has considered whether 
a VA examination for a nexus opinion is necessary, and has 
determined that one is not.  There is nothing in the record, 
other than the Veteran's allegations, suggesting that his 
current diabetes mellitus may be associated with an event, 
injury, or disease in service.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  The question involved in this case 
is whether the Veteran was exposed to herbicides during 
active service.  Because a VA medical examination could not 
resolve this question, none is required.  Id.

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Legal criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If the disability is a chronic disease, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within a specified period after separation 
from active service; the presumptive period for diabetes 
mellitus is one year.  38 U.S.C.A. §§ 1101, 1112 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established on a presumptive basis for numerous diseases, 
including Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), even though there 
is no record of such disease during service, provided that 
the disease is manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, to May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (VA's requirement that a veteran must have 
"stepped foot" on landmass of Vietnam for Agent 
Orange/herbicide exposure presumption is valid interpretation 
of the statute); VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off-
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Background and analysis

The Veteran's service treatment records include no complaint 
or finding related to diabetes mellitus.  Although the 
Veteran has asserted that he was not given a medical or 
laboratory examination when he left service, the claims file 
includes the report of his July 1972 service discharge 
examination.  In includes no mention of diabetes mellitus, 
and it shows that his urinalysis was negative for albumin and 
sugar.  The earliest medical evidence of diabetes mellitus is 
dated many years after service, and in this regard, the 
Veteran has submitted the report of a July 2001 examination 
from a private physician whose impression included diabetes 
mellitus, Type 2.  There is no competent evidence (medial 
opinion) that relates the diabetes to service.  Accordingly, 
service connection for diabetes mellitus, Type 2, on a direct 
basis under 38 C.F.R. § 3.303 or on a presumptive basis as a 
chronic disease under 38 C.F.R. § 3.309(a) is not warranted.  

The Veteran seeks service connection for his diabetes 
mellitus based on a theory that he was somehow exposed to 
Agent Orange while serving aboard the USS HELENA (CA-75) and 
USS SAINT PAUL (CA-73) while those ships were in the waters 
off Vietnam.  The Board is bound by VA General Counsel 
Opinion that service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  
As it is not alleged, nor is it shown, that either ship ever 
docked in Vietnam or that the Veteran ever set foot in 
Vietnam, he is not entitled to presumption of Agent Orange 
exposure, and he must affirmatively show such exposure in 
service to establish service connection for diabetes on the 
basis that it is due to herbicide exposure.  

The Veteran specifically contends he was exposed to Agent 
Orange while assigned aboard the USS HELENA (CA-75) from 
January 1961 to March 1973 as steward of Vice Admiral C.L. 
Melson.  The Veteran says that while he was aboard, the ship 
sailed along Vietnam's La Hong Bay, near the port of 
Haiphong, and oftentimes experienced inclement weather while 
in the Tonkin Gulf, possibly causing exposure to Agent 
Orange.  He also contends he was exposed to Agent Orange 
while aboard the USS SAINT PAUL (CA-73) from March 1963 to 
July 1965 when he served as steward of Vice Admiral Robert 
T.S. Keith and his successor, Vice Admiral Ephraim Holmes.  
The Board notes that the Veteran's bare contention of 
exposure to Agent Orange is not evidence of exposure.  
Notably, in July 2002, in response to a request from the RO 
for any documents showing the Veteran's exposure to 
herbicides, the National Personnel Records Center reported 
there was no record that the Veteran was exposed to 
herbicides.  

The Board has no doubt that the Veteran is sincere in his 
belief that he was exposed to Agent Orange while aboard the 
USS HELENA and the USS SAINT PAUL, but his belief cannot 
serve as competent evidence of such.  In this regard, the 
Board notes that the record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to recognize airborne 
herbicides.  It is now well established that a lay person 
such as the Veteran is not competent to opine on matters 
requiring specialized knowledge, and the Veteran's opinion 
that he was exposed to herbicides is speculative at best, and 
is therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds Veteran had active service on the 
waters offshore of Vietnam.  The evidence does not show, nor 
does the Veteran contend, that he served in or visited 
Vietnam, and there is no competent evidence that the Veteran 
was exposed to Agent Orange during service.  Further, there 
is no competent evidence that the Veteran's diabetes 
mellitus, Type 2, was present in service or in the first 
post-service year, and there is no competent evidence that 
relates the Veteran's diabetes mellitus, Type 2, to service 
or any incident of service.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for diabetes 
mellitus, Type 2; hence, the benefit of the doubt doctrine 
does not apply.  The Board concludes, therefore, that service 
connection for diabetes mellitus, Type 2, is not warranted.  


ORDER

Service connection for diabetes mellitus, Type 2, including 
as due to exposure to Agent Orange, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


